Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 1, 1979, convicting him of attempted robbery in the second degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of three years. Judgment affirmed. We have reviewed defendant’s contention that section *85370.02 of the Penal Law violates the Constitutions of New York and the United States in that it imposes cruel and unusual punishment and abrogates the separation of legislative and judicial powers, and find this contention to be without merit (see People v Broadie, 37 NY2d 100, cert den 423 US 950; People v Eason, 40 NY2d 297). Hopkins, J. P., Mangano, Gibbons and Rabin, JJ., concur.